Citation Nr: 0904257	
Decision Date: 02/05/09    Archive Date: 02/13/09

DOCKET NO.  06-23 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a left eye disability.


REPRESENTATION

Appellant represented by:	Verdell Barr, Attorney at Law


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1973 to 
July 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  In December 2007, the Board 
remanded the veteran's claim for additional development.


FINDING OF FACT

The veteran does not have a left eye disability that is 
attributable to his active military service.


CONCLUSION OF LAW

The veteran does not have a left eye disability that is the 
result of disease or injury incurred in or aggravated during 
active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 4.9 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2008).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2008).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).

(The Board notes that 38 C.F.R. § 3.159 was revised during 
the pendency of the appeal, effective May 30, 2008.  See 
73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The amendments apply 
to applications for benefits pending before VA on, or filed 
after, May 30, 2008.  The amendments, among other things, 
removed the notice provision requiring VA to request the 
veteran to provide any evidence in the veteran's possession 
that pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).)

The Board finds that all notification and development action 
needed to render a decision as to the claim on appeal has 
been accomplished.  Through October 2004 and March 2008 
notice letters, the RO notified the veteran and his 
representative of the information and evidence needed to 
substantiate his claim of service connection for a left eye 
disability.  By the March 2008 letter, the RO provided the 
veteran with the general criteria for assigning disability 
ratings and effective dates.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Although the 
complete notice was not provided until after the RO initially 
adjudicated the veteran's claim, the claim was properly re-
adjudicated in August 2008, which followed the March 2008 
notice letter.  See Prickett v. Nicholson, 20 Vet. App. 370, 
376-77 (2006).

The Board also finds that the October 2004 and March 2008 
notice letters satisfy the statutory and regulatory 
requirement that VA notify a claimant which evidence, if any, 
will be obtained by the claimant and which evidence, if any, 
will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (addressing the duties imposed by 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In those 
letters, the RO notified the veteran that VA was responsible 
for obtaining relevant records from any Federal agency and 
that the RO would make reasonable efforts to obtain relevant 
records not held by a Federal agency, such as from a state, 
private treatment provider, or an employer.  Additionally, 
the notice letters requested the veteran to submit medical 
evidence, opinions, statements, and treatment records 
regarding his claimed disability.  Consequently, a remand of 
the service connection issue for further notification of how 
to substantiate the claim is not necessary.

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with the 
issue on appeal.  The veteran's service treatment records 
have been obtained and associated with the claims file, as 
have treatment records from the VA Medical Center (VAMC) in 
Charleston, South Carolina, and its associated outpatient 
clinics.  Pursuant to the Board's December 2007 remand, the 
veteran was provided a VA examination in July 2008, the 
report of which is of record.  Additionally, the veteran was 
afforded a hearing before the Board in October 2007, the 
transcript of which is also of record.  Significantly, the 
veteran has not otherwise alleged that there are any 
outstanding medical records probative of his claim on appeal 
that need to be obtained.  Thus, VA has properly assisted the 
veteran in obtaining any relevant evidence.

II. Analysis

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2008).

The veteran asserts that he injured his left eye during 
active military service.  Specifically, he states that he was 
accidentally hit in the left eye when a fellow shipmate threw 
a bolt in his direction.  The veteran maintains that he has 
had blurry vision in the left eye ever since the injury.  He 
believes that he has a current left eye disability as a 
result of the injury.  Thus, the veteran contends that 
service connection is warranted.

The veteran's service treatment records are negative for any 
complaints or symptoms of a left eye disability, including 
blurred vision.  His separation examination was normal and 
his distant vision was 20/20 in both eyes.  A September 2004 
statement was received from the veteran's mother regarding 
the veteran's time in military service.  She stated that, 
when the veteran went to his duty station, he told her that 
he was hit in the eye with a bolt and that he had problems 
with his vision.

Although the alleged left eye injury was not documented in 
the service treatment records and the veteran is not 
competent to provide an in-service diagnosis of a left eye 
disability, he is competent to report factual matters of 
which he had first hand knowledge, such as being hit in the 
left eye by a bolt and thereafter experiencing blurriness.  
See Washington v. Nicholson, 19 Vet. App. 362 (2005).  
Additionally, although the veteran's mother did not actually 
witness the alleged injury, the veteran's in-service 
statement to his mother helps prove that the injury in fact 
occurred as alleged.  It is reasonable to assume that the 
veteran had contemporaneous communication with his mother 
during military service.  Thus, the statement may be 
considered competent lay evidence.  See 38 C.F.R. 
§ 3.159(a)(2); Layno v. Brown, 6 Vet. App. 465, 471 (1994).  
In view of the seemingly credible statements from the veteran 
and his mother, the evidence establishes that the veteran 
more likely than not experienced an in-service injury to his 
left eye.

A review of the post-service medical records reveals that the 
veteran has been seen at the Charleston VAMC with complaints 
of blurred vision in the left eye since June 2003.  The 
provisional diagnosis was cataract versus presbyopia.  In 
2006, it was noted that the veteran had refractive error in 
the left eye and diabetic retinopathy was ruled out.

In July 2008, the veteran underwent VA examination in 
connection with the claim.  The examiner reviewed the claims 
file and noted the veteran's medical history.  The in-service 
injury to the left eye was initially characterized by the 
examiner as a bullet injury, but he later amended the report 
to show an injury by a bolt.  On examination, the veteran had 
refractive error in his left eye that was correctable to 
20/20 visual acuity at both near and far distances.  There 
was a corneal scar in the veteran's right eye, but his left 
cornea was clear.  There was no evidence of significant 
damage from ocular trauma in the veteran's left eye.  The 
impression was history of trauma to the left eye.  The 
examiner stated that the veteran has developed the need for 
glasses in both eyes.  The examiner gave the opinion that the 
veteran's left eye refractive error is related to his age and 
not to the in-service injury.  He reasoned that the 
refractions are symmetric in both eyes and an astigmatism is 
the same or almost the same in both eyes.  The examiner 
stated that the veteran's need for glasses developed 
symmetrically between his uninjured right eye and his 
previously injured left eye and that the veteran's glasses 
prescription is one that people routinely age into.

In consideration of the evidence of record, and primarily the 
July 2008 VA opinion, the Board finds that the veteran does 
not have a left eye disability that is attributable to his 
active military service.  The evidence establishes the 
existence of an in-service left eye injury and current 
refractive error.  However, the competent medical nexus does 
not link the refractive error to the injury.  The July 2008 
VA opinion is probative to the salient question of whether 
the veteran's left eye refractive error is related to his in-
service injury.  Based on a review of the claims file and an 
examination of the veteran, the examiner provided a 
persuasive opinion that has support in the record.  The 
record does not contain a medical nexus opinion that 
contradicts the VA examiner's opinion.  The veteran does not 
have a left eye disability that is the result of disease or 
injury incurred in or aggravated during active military 
service.  Thus, service connection is not warranted.

(The Board notes that generally, absent a connection to 
trauma, refractive error is not a disability for which 
compensation may be authorized because it is not a disease or 
injury within the meaning of applicable law.  38 C.F.R. 
§§ 3.303(c), 4.9 (2008).)

The Board has considered the veteran's written contentions 
and hearing testimony with regard to his claim of service 
connection.  While the Board does not doubt the sincerity of 
the veteran's belief that he has a left eye disability that 
is related to his time in service, as a lay person without 
the appropriate medical training or expertise, he is not 
competent to provide a probative opinion on a medical 
matter-such as the diagnosis and etiology of a current 
disability.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

For all the foregoing reasons, the Board finds that the claim 
of service connection for a left eye disability must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the veteran's claim of service connection, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1365 
(Fed. Cir. 2001).


ORDER

Service connection for a left eye disability is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


